DETAILED ACTION
This Office Action is responsive to the amendment filed on 1/21/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 14-17 and 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kondratowicz et al, WO2016/113321, in view of Eberstaller et al, US2012/0184635.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments, filed 1/21/2022, have been fully considered but they are not persuasive.
Applicant argues that the claimed invention yields unexpected results.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims) (MPEP § 716.02(d)).
Note that the claimed invention is defined using generic terms that read on broad ranges of chemical structures/compounds-i.e., a vinyl aromatic polymer, a geopolymer composite, a phosphorus-based flame retardant, etc. In contrast, the cited examples 5-10 disclose compositions comprising a narrow range of chemical species. For example, 
Furthermore, note that the claimed invention does not require the use of a geopolymer composite as disclosed in the cited examples 5-10. As currently written, the claimed invention reads on a composition comprising only a geopolymer (see claimed species (i)(a)). No data has been presented to demonstrate that the allegedly unexpected results may be obtained when a geopolymer is used by itself without the addition of petroleum coke. The cited examples therefore are not commensurate in scope with the invention as defined in the claims. 
Finally, note that the claimed invention does not recite any limitations restricting the amounts of any of the recited components. The claimed invention therefore reads on a composition wherein a vinyl aromatic polymer, at least one geopolymer additive chosen from species (i)(a) to (i)(c), and at least one non-brominated flame retardant chosen from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765